          Case 2:20-cv-00413-APG-NJK Document 64 Filed 06/17/21 Page 1 of 1




 1
 2
 3
 4                            UNITED STATES DISTRICT COURT
 5                                    DISTRICT OF NEVADA
 6
     CHRIS CAVE,
 7                                                       Case No. 2:20-cv-00413-APG-NJK
            Plaintiff,
 8                                                                    ORDER
     v.
 9                                                              [Docket Nos. 61, 62]
     MICHAEL BRINKLEY, et al.,
10
            Defendants.
11
12         On June 16, 2021, Plaintiff filed two proposed subpoenas. Docket Nos. 61, 62. Plaintiff
13 incorrectly proposes the subpoenas pursuant to the Federal Rules of Criminal Procedure; however,
14 the instant case is a civil case. Accordingly, the Court STRIKES the above-referenced documents.
15         IT IS SO ORDERED.
16         Dated: June 17, 2021
17                                                            ______________________________
                                                              Nancy J. Koppe
18                                                            United States Magistrate Judge
19
20
21
22
23
24
25
26
27
28

                                                  1
